In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-19-00024-CV
                  ___________________________

ALBERTO A. BAPTISTA AND/OR ALL OCCUPANTS OF 714 CHARLES CITY
            DRIVE, ARLINGTON, TX, 76018, Appellant

                                  V.

              FOSON INVESTMENTS LLC, Appellee


             On Appeal from County Court at Law No. 1
                      Tarrant County, Texas
                  Trial Court No. 2018-002972-1


              Before Sudderth, C.J.; Gabriel and Kerr, JJ.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      Appellant’s brief was due to be filed in this court by May 23, 2019. On June 7,

2019, we notified appellant that because his brief had not been filed as the appellate

rules require, see Tex. R. App. P. 38.6(a), we could dismiss the appeal for want of

prosecution unless, within ten days, he filed with the court an appellant’s brief and an

accompanying motion reasonably explaining the brief’s untimely filing and why an

extension was needed. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have

received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                       Per Curiam

Delivered: July 3, 2019




                                            2